Exhibit 10.11

PROMISSORY NOTE

$7,500,000

June 7, 2004 Tulsa,

 

Oklahoma

          FOR VALUE RECEIVED, the undersigned, XETA TECHNOLOGIES, INC., an
Oklahoma corporation (“Maker”), promises to pay to the order of BANK OF
OKLAHOMA, N.A. (“Lender”), at its offices in Tulsa, Oklahoma, the principal sum
of Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000) or, if
less, the aggregate sum of advances made by Lender to Maker under the Revolving
Credit and Term Loan Agreement dated October 1, 2003 (“Credit Agreement”)
between Maker and Lender, payable as follows (all capitalized terms used but not
defined herein shall have the meanings given in the Credit Agreement):

 

a.

Principal.  Principal shall be payable on September 28, 2005.

 

 

 

 

b.

Interest. Interest shall be payable on the first day of each month, commencing
the 1st day of July, 2004, and at maturity. Interest shall accrue on the
principal balance outstanding hereunder and on any past due interest hereunder
at a rate at all times equal to the Note Rate (defined below).

          “Note Rate” shall mean a rate at all times equal to the Adjusted Prime
Rate or the Adjusted LIBOR Rate, as elected by Maker pursuant to a properly made
Interest Rate Election (defined below), provided, that at the end of any
applicable Interest Period (defined below), the Note Rate shall revert to the
Adjusted Prime Rate unless a new Interest Rate Election has been properly made
by Maker. The Adjusted Prime Rate and the Adjusted LIBOR Rate shall be
calculated, on any date of determination thereof, as follows:

Funded Debt to Cash Flow

 

 

Adjusted
LIBOR Rate

 

 

Adjusted
Prime Rate

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Greater than or equal to 2.50 to 1

 

 

LIBOR Rate plus
2.50%

 

 

Prime Rate
minus .375%

 

Greater than or equal to 2.0 to 1 but less than 2.5 to 1

 

 

LIBOR Rate plus
2.00%

 

 

Prime Rate
minus .375%

 

Greater than or equal to 1.50 to 1 but less than 2.0 to 1

 

 

LIBOR Rate plus
1.75%

 

 

Prime Rate
minus .875%

 

Greater than or equal to 1.0 to 1 but less than 1.5 to 1

 

 

LIBOR Rate plus
1.50%

 

 

Prime Rate
minus 1.125%

 

Less than 1.0 to 1

 

 

LIBOR Rate plus
1.25%

 

 

Prime Rate
minus 1.125%

 

The Adjusted LIBOR Rate and Adjusted Prime Rate shall be recalculated on not
less than a quarterly basis, on the date on which the Lender is in receipt of
Maker’s most recent financial statements (and, in the case of the year-end
financial statements, audit report) for the fiscal quarter then ended (“Pricing
Date”). From the date of this Agreement to the first recalculation, the Adjusted
LIBOR Rate shall be set at the LIBOR Rate plus 1.75 percent (1.75%), and the
Adjusted Prime Rate shall be set at the Prime Rate minus .875 percent (-.875%).
The Note Rate shall be established based on the ratio of Funded Debt to Cash
Flow for the most recently completed fiscal quarter and




the Note Rate established on a Pricing Date shall remain in effect until the
next Pricing Date. If the Maker has not delivered its financial statements by
the date such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under the Credit
Agreement, until such financial statements and audit report are delivered, the
Note Rate shall be the Prime Rate minus one and one hundred twenty-five
thousandths of one percent (1.125%). If the Maker subsequently delivers such
financial statements before the next Pricing Date, the Note Rate established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date. In all other circumstances, the Note Rate
established by such financial statements shall be in effect from the Pricing
Date that occurs immediately after the end of the fiscal quarter covered by such
financial statements until the next Pricing Date. Each determination of the Note
Rate made by the lender in accordance with the foregoing shall be conclusive and
binding on the Maker and the Lender if reasonably determined. Any change in the
Note Rate resulting from a change in the Prime Rate shall be effective as of the
opening of business on the day on which such change in the Prime Rate becomes
effective.

          “Funded Debt’ (for purposes of this Note) shall mean all interest
bearing debt.

          “Cash Flow” (for purposes of this Note) shall mean EBITDA less Cash
Taxes.

          “Interest Rate Election” means written notice from Maker to Lender no
earlier than twenty (20) days and no later than five (5) days prior to the
contemplated effective date, substantially in form and content as set forth on
Exhibit “A” hereto, whereby Maker may elect from time to time that interest
shall accrue hereunder at the Adjusted Prime Rate or the Adjusted LIBOR Rate.

          “LIBOR Rate” means the London Interbank Offered Rate composite rate
per annum for U.S. Dollars for the applicable Interest Period which appears on
the LIBOR 01 page of the Reuters information service on the day the Interest
Rate Election is received by Lender. The LIBOR Rate shall remain fixed during
the applicable Interest Period.

          “Interest Period” shall mean a period of time equal to the lesser of
(i) at the election of the Maker, thirty (30), sixty (60), or ninety (90) days;
or (ii) the number of days between the contemplated effective date specified by
the Maker in the applicable Interest Rate Election and the maturity date
hereunder.

          “Prime Rate” shall mean a fluctuating interest rate per annum as in
effect from time to time, which interest rate per annum shall at all times be
equal to the rate of interest announced publicly from time to time (whether or
not charged in each instance), by JP Morgan Chase Bank, at New York, New York
(“Rate Bank”), as its base rate or general reference rate. Each change in the
Prime Rate (or any component thereof) shall become effective hereunder without
notice to Maker (which notice is hereby expressly waived by Maker), on the
effective date of each such change. Should the Rate Bank abolish or abandon the
practice of announcing or publishing a Prime Rate, then the Prime Rate used
during the remaining term of this Note shall be that interest rate or other
general reference rate then in effect at the Rate Bank which, from time to time,
in the reasonable judgment of Bank, most effectively approximates the initial
definition of the “Prime Rate” Maker acknowledges that Lender may, from time to
time, extend credit to other borrowers at rates of interest varying from, and
having no relationship to, the Prime Rate. The rate of interest payable upon the
indebtedness evidenced by this Note shall not, however, at any time exceed the
maximum rate of interest permitted under the laws of the State of Oklahoma for
loans of the type and character evidenced by this Note.

2




          If any payment shall be due on a Saturday or Sunday or upon any other
day on which state or national banks in the State of Oklahoma are closed for
business by virtue of a legal holiday for such banks, such payment shall be due
and payable on the next succeeding banking day and interest shall accrue to such
day. All interest due hereon shall be computed on the actual number of days
elapsed (365 or 366) based upon a 360-day year.

          All payments under this Note shall be made in legal tender of the
United States of America or in other immediately available funds at Lender’s
office described above, and no credit shall be given for any payment received by
check, draft or other instrument or item until such time as the holder hereof
shall have received credit therefor from the holder’s collecting agent or, in
the event no collecting agent is used, from the bank or other financial
institution upon which said check, draft or other instrument or item is drawn.

          From time to time the maturity date of this Note may be extended or
this Note may be renewed, in whole or in part, or a new note of different form
may be substituted for this Note and/or the rate of interest may be changed, or
changes may be made in consideration of loan extensions, and the holder, from
time to time, may waive or surrender, either in whole or in part, any rights,
guarantees, security interests or liens given for the benefit of the holder in
connection herewith; but no such occurrences shall in any manner affect, limit,
modify or otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall any maker,
guarantor, endorser or any person who is or might be liable hereon, either
primarily or contingently, be released from such liability by reason of the
occurrence of any such event. The holder hereof, from time to time, shall have
the unlimited right to release any person who might be liable hereon; and such
release shall not affect or discharge the liability of any other person who is
or might be liable hereon.

          If any payment required by this Note to be made is not made when due,
or if any default occurs under any loan agreement or under the provisions of any
mortgage, security agreement, assignment, pledge or other document or agreement
which provides security for the indebtedness evidenced by this Note, the holder
hereof may, at its option, without notice or demand, declare this Note in
default and all indebtedness due and owing hereunder immediately due and
payable. Interest from the date of default on such principal balance and on any
past due interest hereunder shall accrue at the rate of five percent (5%) per
annum above the nondefault interest rate accruing hereunder. The Maker and any
endorsers, guarantors and sureties hereby severally waive protest, presentment,
demand, and notice of protest and nonpayment in case this Note or any payment
due hereunder is not paid when due; and they agree to any renewal, extension,
acceleration, postponement of the time of payment, substitution, exchange or
release of collateral and to the release of any party or person primarily or
contingently liable without prejudice to the holder and without notice to the
Maker or any endorser, guarantor or surety. Maker and any guarantor, endorser,
surety or any other person who is or may become liable hereon will, on demand,
pay all costs of collection, including reasonable attorney fees of the holder
hereof in attempting to enforce payment of this Note and reasonable attorney
fees for defending the validity of any document securing this Note as a valid
first and prior lien.

          Upon the occurrence of any default hereunder, Lender shall have the
right, immediately and without further action by it, to set off against this
Note all money owed by Lender in any capacity to the Maker or any guarantor,
endorser or other person who is or might be liable for payment hereof, whether
or not due, and also to set off against all other liabilities of Maker to Lender
all money owed by Lender in any capacity to Maker, and Lender shall be deemed to
have exercised such right of setoff and to have made a charge against such money
immediately upon the occurrence of such default even though such charge is made
or entered into the books of Lender subsequently thereto.

3




          The holder of this Note may collect a late charge not to exceed an
amount equal to five percent (5%) of the amount of any payment which is not paid
within ten (10) days from the due date thereof, for the purposes of covering the
extra expenses involved in handling delinquent payments. This late charge
provision shall not be applicable in the event the holder hereof, at its option,
elects to receive interest at the increased rate as provided hereunder in the
event of default.

          This Note is given for an actual loan of money for business purposes
and not for personal, agricultural or residential purposes, and is executed and
delivered in the State of Oklahoma and shall be governed by and construed in
accordance with the laws of the State of Oklahoma.

          This Note constitutes an extension and renewal of the $7,500,000
Revolving Line Note dated October 1, 2003 from Maker to Lender.

 

XETA TECHNOLOGIES, INC.

 

 

 

By

/s/ ROBERT B. WAGNER

 

 

--------------------------------------------------------------------------------

 

Name

/s/ Robert B. Wagner

 

Title

CFO

4




EXHIBIT “A”

(Interest Rate Election Notice)

Bank of Oklahoma, N.A.
P. O. Box 2300
Tulsa, Oklahoma 74192-2344
Attn: Mr. Stephen R. Wright, Senior Vice President

 

Re:

Revolving Credit and Term Loan Agreement (“Loan Agreement”) dated October 1,
2003, between XETA TECHNOLOGIES, INC. (“Borrower”) and BANK OF OKLAHOMA, N.A. -
Interest Rate Election

Ladies and Gentlemen:

          Please be advised that no Initial Default or Matured Default exists
under the Loan Agreement, and the Borrower hereby provides the following
interest rate election:

          A.          Revolving Line. (Insert applicable information as to the
(i) Adjusted Prime Rate or (ii)  Adjusted LIBOR Rate, including requested
interest rate period)

          B.          Term Loan. (Insert applicable information as to the (i)
Adjusted Prime Rate or (ii) Adjusted LIBOR Rate, including requested interest
rate period)

          C.          Real Estate Loan. (Insert applicable information as to the
(i) Adjusted Prime Rate or (ii) Adjusted LIBOR Rate, including requested
interest rate period)

 

“Borrower”

 

 

 

XETA TECHNOLOGIES, INC., an Oklahoma corporation

 

 

 

By:

/s/ ROBERT B. WAGNER

 

 

--------------------------------------------------------------------------------

 

Name:

/s/ Robert B. Wagner

 

Title:

/s/ CFO

 

 

 

Date Received by Bank of Oklahoma:____________________